 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY M. TALAMANTES,                            No. 2:19-cv-1784 AC P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    AMADOR COUNTY JAIL, et al.,
15                       Defendants.
16

17          By order issued April 15, 2021, plaintiff was directed to file a completed affidavit in

18   support of his request to proceed in forma pauperis. See ECF No. 5 at 2. At that time, plaintiff

19   was cautioned that failure to do so would result in a recommendation that this action be

20   dismissed. See id. The thirty-day period has now expired, and plaintiff has not responded to the

21   court’s order and has not filed the required document.

22          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court is

23   directed to assign a United States District Judge to this case, and

24          IT IS HEREBY RECOMMENDED that this action be DISMISSED without prejudice.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
                                                        1
 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   DATED: May 24, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
